467 F.2d 207
UNITED STATES of America, Plaintiff-Appellee,v.Victor Sidney HALUSKA, Defendant-Appellant.
No. 72-1658.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1972.

Marcus O. Tucker, Santa Monica, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Robert C. Bonner, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MOORE,* MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
Three months after failure to report for induction pursuant to order of his local board, appellant submitted a claim for hardship (III-A) classification.  He complains that his local board failed to reopen his classification.  The local board did not act improperly.  United States v. Hart, 433 F.2d 950 (9th Cir. 1970).  Nor was the board required to state reasons for failing to reopen or to advise appellant that it would not reopen, or that it had received adverse information bearing upon appellant's claims.  United States v. Hart, supra.


2
Judgment affirmed.



*
 Honorable Leonard P. Moore, Senior United States Circuit Judge of the Second Circuit, sitting by designation